DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao (CN204374658U).
Regarding claim 1, Xiao discloses a remote control, comprising: a body with a front, a top, and a side, the front comprising an upper edge and a side edge intersecting with the upper edge, the upper edge intersecting with the top, and the side edge intersecting with the side; a touch screen disposed at the front; and an operating lever disposed at the front, and the operating lever being located near the upper edge and the side edge (Figs. 1 and 2; paragraphs [0015]-[0017] – the housing 1 comprises a rectangular main body 11 and is connected to the rectangular main body 11 of the two sides of the holding part, the holding part is a cylinder 12, the cylinder 12 the direction of the central axis of the rectangular main body 11 is parallel to the end face of both sides of the; cylinder 12 is set as the front end surface of the inclined surface 121, the inclined surface 121 is inclined from the inside to the outside, and the inclined surface 121 is provided with function button 2, the cylinder 12 is arranged on the end surface of the rear end of the horn 3 ; rectangular main body 11 is provided with a touch screen on the upper surface of the 4, the touch screen 4 and two circular cylinder 12 rectangular between the main body 11 are respectively provided with two rocker 5, rectangular main body 11 is provided with the front end surface of the switch button 6, switch button 6 is provided with a foundation for the two sides of the antenna 7 ; function button 2, the horn 3, the touch screen 4, rocker 5, switch button 6 and basic antenna 7 are respectively electrically connected a main control board).
Regarding claim 2, Xiao discloses all of the limitations as previously discussed with respect to claim 1 including that wherein: the body comprises a left side and a right side, the left edge being opposite to the left side; a left edge and a right edge, the right edge intersecting with the right side; and the operating lever comprises a left operating lever and a right operating lever, the left operating lever being near the left edge, and the right operating lever being near the right edge (Figs. 1 and 2; paragraphs [0015]-[0017] – the housing 1 comprises a rectangular main body 11 and is connected to the rectangular main body 11 of the two sides of the holding part, the holding part is a cylinder 12, the cylinder 12 the direction of the central axis of the rectangular main body 11 is parallel to the end face of both sides of the; cylinder 12 is set as the front end surface of the inclined surface 121, the inclined surface 121 is inclined from the inside to the outside, and the inclined surface 121 is provided with function button 2, the cylinder 12 is arranged on the end surface of the rear end of the horn 3 ; rectangular main body 11 is provided with a touch screen on the upper surface of the 4, the touch screen 4 and two circular cylinder 12 rectangular between the main body 11 are respectively provided with two rocker 5, rectangular main body 11 is provided with the front end surface of the switch button 6, switch button 6 is provided with a foundation for the two sides of the antenna 7 ; function button 2, the horn 3, the touch screen 4, rocker 5, switch button 6 and basic antenna 7 are respectively electrically connected a main control board).
Regarding claim 3, Xiao discloses all of the limitations as previously discussed with respect to claims 1 and 2 including that wherein: the left operating lever and the right operating lever are located between the upper edge and the touch screen; or the touch display is located between the left operating lever and the right operating lever; or a through hole is disposed in the touch screen, and the left operating lever and the right operating lever pass through the through hole (Figs. 1 and 2; paragraphs [0015]-[0017] .
Regarding claim 10, Xiao discloses all of the limitations as previously discussed with respect to claims 1 and 2 including that the remote control, further comprises: one or more interfaces disposed on the body and configured to be connected to an external device for transmitting data and charging the remote control, the one or more interfaces being disposed on the top or a bottom opposite the top (Figs. 1 and 2; paragraph [0020] - rectangular main body 11 is provided with the lower surface of the expansion module external function for access of the expansion slot 111, the expansion slot .
Regarding claim 11, Xiao discloses all of the limitations as previously discussed with respect to claims 1 and 2 including that the remote control further comprises: a back opposite the front, a protrusion protruding from the back, and a left grip and a right grip spaced from each other, the left grip corresponding to the left operating lever, and the right grip corresponding to the right operating lever (Figs. 1 and 2; paragraphs [0015]-[0017] – the housing 1 comprises a rectangular main body 11 and is connected to the rectangular main body 11 of the two sides of the holding part, the holding part is a cylinder 12, the cylinder 12 the direction of the central axis of the rectangular main body 11 is parallel to the end face of both sides of the; cylinder 12 is set as the front end surface of the inclined surface 121, the inclined surface 121 is inclined from the inside to the outside, and the inclined surface 121 is provided with function button 2, the cylinder 12 is arranged on the end surface of the rear end of the horn 3 ; rectangular main body 11 is provided with a touch screen on the upper surface of the 4, the touch screen 4 and two circular cylinder 12 rectangular between the main body 11 are respectively provided with two rocker 5, rectangular main body 11 is provided with the front end surface of the switch button 6, switch button 6 is provided with a foundation for the two sides of the antenna 7 ; function button 2, the horn 3, the touch screen 4, rocker 5, switch .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (CN204374658U).
Regarding claim 4, Xiao discloses all of the limitations as previously discussed with respect to claims 1 and 2, but fails to disclose that the remote control further comprises: a GPS disposed in the body, wherein an orthographic projection of the GPS at the front is located between the left operating lever and the right operating lever and between the touch screen and the upper edge.  Official Notice is taken that the concepts and advantages of a GPS and a display/projection showing a representation of the GPS are well-known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included a GPS along with a display/projection showing a representation of the GPS in the remote control disclosed by Xiao order to help the user navigate the unmanned aerial vehicle (UAV).
12, Xiao discloses all of the limitations as previously discussed with respect to claims 1, 2, and 11, but fails to disclose that wherein: the body is formed with a bottom opposite the top; and a width of the left grip decreases along a direction from the top to the bottom, and a width of the right grip gradually decreases along a direction from the top to the bottom.  Official Notice is taken that the concepts and advantages of the width of the grip gradually decrease along a direction from the top to the bottom are well-known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have decreased the width of the grip along a direction from the top to the bottom on the remote control disclosed by Xiao order to allow the user to easily hold onto the remote control.
Regarding claim 13, Xiao discloses all of the limitations as previously discussed with respect to claims 1 and 2, but fails to disclose that the remote control further comprises: a bottom opposite the top, a bottom heat dissipation port disposed at the bottom, the bottom heat dissipation port being connected to an outside environment and an inside of the body; wherein: the remote control transmits sound from the bottom heat dissipation port.  Official Notice is taken that the concepts and advantages of a heat dissipation port and a speaker are well-known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included a heat dissipation port and a speaker on .
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (CN204374658U) in view of Deng et al. (CN205541399U).
Regarding claim 5, Xiao discloses all of the limitations as previously discussed with respect to claims 1 and 2, but fails to disclose that the remote control further comprises: a middle button disposed at the front, the middle button being located between the left operating lever and the right operating lever and between the touch screen and the upper edge; or a through hole disposed in the touch screen, and the middle button being disposed in the through hole.
Referring to the Deng et al. reference, Deng et al. discloses a remote control that comprises: a middle button disposed at the front, the middle button being located between the left operating lever and the right operating lever and between the touch screen and the upper edge; or a through hole disposed in the touch screen, and the middle button being disposed in the through hole (Figs. 15-18; paragraphs [0124]-[0147] – middle function buttons 116 located at perforated positions of a touch screen 114, the middle function buttons 116 being brake buttons).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had included a middle button as disclosed by Deng et al. in the remote control disclosed by Xiao in order to make 
Regarding claim 6, Xiao discloses all of the limitations as previously discussed with respect to claims 1 and 2, but fails to disclose that wherein the remote control comprises: a left custom button and a right custom button disposed at the front, the left custom button being located between the left operating lever and the left edge, and the right custom button being located between the right operating lever and the right edge.
Referring to the Deng et al. reference, Deng et al. discloses a remote control that comprises: a left custom button and a right custom button disposed at the front, the left custom button being located between the left operating lever and the left edge, and the right custom button being located between the right operating lever and the right edge (Figs. 15-18; paragraphs [0124]-[0147] – upper function keys 117).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had included a custom buttons as disclosed by Deng et al. in the remote control disclosed by Xiao in order to make the remote control more versatile by adding an additional functionality to the remote control.
Regarding claim 7, Xiao in view of Deng et al. discloses all of the limitations as previously discussed with respect to claims 1, 2, and 6, but fails to explicitly disclose that the remote control further comprising: one or more function buttons being configured to be in different operating modes to switch among different control objects; in response to the one or more function buttons being triggered simultaneously, the left custom button being configured to switch the one or more function buttons to different operating modes; and in response to the one or more function buttons being triggered simultaneously, the right custom button being configured to switch the one or more function buttons to different operating modes; wherein: the different operating modes include switching a motion mode of the UAV, locking the remote control, starting the UAV, and adjusting a sensitivity of the operating lever.  Official Notice is taken that the concepts and advantages of dual functionality of buttons on a remote controller are well-known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included a dual functionality of the buttons on the remote control disclosed by Xiao in view of Deng et al. order to make the remote controller more versatile.
Regarding claim 8, Xiao discloses all of the limitations as previously discussed with respect to claims 1 and 2, but fails to disclose that the remote control further comprises: a left top button and a right top button disposed on the top, the left top button corresponding to the left operating lever, and the right top button corresponding to the right operating lever.
Referring to the Deng et al. reference, Deng et al. discloses a remote control that comprises: a left top button and a right top button disposed on the top, the left top button corresponding to the left operating lever, and the right top button corresponding to the right operating lever (Figs. 15-18; paragraphs [0124]-[0147]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had included top buttons as disclosed by Deng et al. in the remote control disclosed by Xiao in order to make the remote control more versatile by adding an additional functionality to the remote control.

Allowable Subject Matter
Claims 9 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art, either singularly or in combination, fails to teach or fairly suggest: 
wherein: the left top button comprises: a video button configured to control a camera carried by the UAV to perform video recording, and a camera control button configured to adjust a focal length and exposure of the camera; and the top right button comprises: a photo button configured to control the camera to take pictures, the camera being mounted on the UAV by a gimbal; and a gimbal adjustment button configured to control a rotation of the gimbal; or the top right button comprises: a video button configured to control a camera carried by the UAV to perform video recording, and a camera control button configured to adjust a focal length and exposure of the camera; and the top left button comprises: a photo button configured to control the camera to take pictures, the camera being mounted on the UAV by a gimbal; and a gimbal adjustment button configured to control a rotation of the gimbal; wherein: the camera control button is a trackwheel, and scrolls to steplessly adjust the focal length and exposure of the camera, or adjust the focal length and exposure of the camera in steps; and the gimbal adjustment button is a trackwheel, and scrolls to steplessly adjust the rotation of the gimbal or adjust the rotation of the gimbal in steps (dependent claim 9, which depends from claims 1, 2, and 8).
the remote control further comprises: a storage slot disposed in a back opposite the front; and a left grip and a right grip protruding from the back, the left grip corresponding to the left operating lever, the right grip corresponding to the right operating lever, a storage space being formed between the left grip and the right grip, and an antenna being located in the storage slot when the antenna is in a storage state (dependent claim 14, which depends from claims 1 and 2).
the remote control further comprises: a fixing bracket disposed in the storage slot configured to fix the antenna in the storage slot by magnet attraction or snap-fitting; wherein: the antenna comprises: a plurality of sub-antennas, the plurality of sub-antennas being parallel to each other when the antenna is in the storage state (dependent claim 15, which depends from claims 1 and 2; claim 16 depends from claim 15).
wherein the body comprises: a protective cover and a potentiometer, the operating lever passing through the protective cover and being detachably connected to the potentiometer (dependent claim 17, which depends from claims 1 and 2).
the remote control further comprises: a left grip and a right grip protruding from the back, the left grip being opposite to the left operating lever, the right grip being opposite to the right operating lever, and the storage box being disposed between the left grip and the right grip; wherein: the left operating lever is connected to the potentiometer by one of: a screw connection, a button connection, a bolted joint connection, and a pin connection; and the right operating lever is connected to the potentiometer by one of: a screw connection, a button connection, a bolted joint connection, and a pin connection (dependent claim 18, which depends from claims 1 and 2; claim 19 depends from claim 18).
wherein: a box cover is rotatably connected to the body, and the box cover rotates relative to the body to open or cover a storage slot; or the box cover is slidably connected to the body, and the box cover slides relative to the body to open or cover the storage slot; or the box cover slides onto the body to cover the storage slot (dependent claim 20, which depends from claims 1 and 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368.  The examiner can normally be reached on Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
March 24, 2021